Wagner, Judge,
delivered the opinion of the court.
This case was here on a former occasion and will be found reported in 48 Mo., 309. The judgment was then reversed, because it did not appear what was done with the three hundred dollars, alleged to have been paid by Mrs. Eynex at the sheriff’s sale and credited on the execution., We held that if the money was paid, and went in satisfaction of the plaintiff’s debt, he could not recover the land and keep the money besides. But upon the last trial this omission was rectified, and the court rendered a decree in conformity with the decision of this court. The new testimony did not in the least change the case from what it was when it was first tried. The depositions of the defendants are vague, indefinite and negative, and fail entirely to meet the allegations of the petition, and the proofs submitted by the plaintiffs.
• The fact still stands forth, that Grill, who was the agent of the plaintiff, acted in bad faith towards him and perpetrated a fraud on him to obtain his property at a sacrifice ; that he bid in the property for Mrs. Eynex, one of the defendants, who was his sister, and had the deed taken to her. He was then acting as her agent, and notice to him was notice to her.
There was an utter want of fair dealing exhibited in this transaction, and the judgment of the court below must be affirmed.
The other judges concur.